DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16/765094 filed on 05/18/2020. Claims 1-15 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR-10-2017-0152890, filed in Korea on 11/16/2017, has been received.

Drawings
The drawings are objected to because in Fig. 16B and top section of FIG. 17 it indicates the higher voltage as Vcom+V1, whereas in [0272] of the specification, which directs to FIG. 16B states that the voltage is Vcom+V2, and in [0294] of the specification, which is directed to FIG. 17/17a states that the voltage is Vcom+V2. Also, in [0294] of the specification, reference is made to FIG. 17a, but there is no drawing indicated by the number 17a, but only FIG. 17. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities:
In [0294] of the specification, it is referring to FIG. 17a, whereas there is no drawing labeled with such number, but only FIG. 17.
Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2011/0109662 A1) in view of Li et al. (US Patent Pub. No. 2016/0343326 A1)
Regarding claim 1, Cho teaches a display apparatus (Cho, Fig. 1, liquid crystal display), comprising: 
a display panel including a plurality of pixels (Cho, Fig. 1, liquid crystal panel assembly 300 with pixels PX); 
a source driver (Cho, Fig. 1, signal controller 600 with data driver 500) configured to convert RGB image data into an RGB image signal, and output the RGB image signal (Cho, Fig. 1 signal controller 600 receives input image signal R, G, B and output image signals R’, G’, B’); and 
a timing controller configured to output the RGB image data to the source driver (Cho, [0065], data control signal includes clock signals control the data output).
Cho does not seem to explicitly teach to convert the RGB image data based on a common voltage to each of a plurality of pixels,

Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of driving LCD that due to the length of wire connecting common electrodes of the array substrate is not equal, and the common voltages applied to pixels of different area on the array substrate would be different and the final voltage applied to the liquid crystal pixel are not equal and the displayed image is non-uniform as a result (Li, [0004]).
There were a finite number of identified and predictable potential solutions to the recognized problem, one of such as suggested by Li is to convert an image data based on a common voltage to each of the plurality of pixels,
wherein, when it is determined the common voltage is changed, a controller is configured to adjust the image data to compensate the change of the common voltage, and output the adjusted image data to a source driver (Li, Figs. 3, 4 and [0039]-[0042], compensation data provided to Vdata in different area of the display substrate based on the Vcom drift).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The resulting combination would be to incorporate the adjustment of image/RGB data as suggested by Li in the display of Cho. The suggestion/motivation would have been in order to provide a display for uniform images (Li, [0006]). 
claim 7, Cho in view of Li teaches the limitations of the parent claim 1 and further teaches the timing controller is configured to determine the RGB image signal from the RGB image data, determine a change amount of the common voltage, change the RGB image signal according to the change amount of the common voltage, and output the RGB image data corresponding to the changed RGB image signal to the source driver (Li, Fig. 3 and [0042], a ΔV in Vcom is compensated by a ΔV to the voltage of the input signal of the pixel electrode).
Regarding claim 9, Cho teaches a control method of a display apparatus including a plurality of pixels (Cho, Fig. 1, liquid crystal display, liquid crystal panel assembly 300 with pixels PX) comprising: 
acquiring RGB image data (Cho, Fig. 1, signal controller 600 receives input image signal R, G, B); 
converting the RGB image data into an RGB image signal (Cho, Fig. 1 signal controller 600 receives input image signal R, G, B and output image signals R’, G’, B’); and 
outputting the RGB image signal (Cho, [0066], image signals R’, G’, B’ provided to the pixels PX).
Cho does not seem to explicitly teach outputting the RGB image signal based on a common voltage to each of the plurality of pixels; wherein 
when it is determined the common voltage is changed, adjusting the RGB image data to compensate the change of the common voltage.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of driving LCD that due to the length of wire 
There were a finite number of identified and predictable potential solutions to the recognized problem, one of such as suggested by Li is outputting an image signal based on a common voltage to each of a plurality of pixels; wherein 
when it is determined the common voltage is changed, adjusting the image data to compensate the change of the common voltage (Li, Figs. 3, 4 and [0039]-[0042], compensation data provided to Vdata in different area of the display substrate based on the Vcom drift).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The resulting combination would be to incorporate the adjustment of image/RGB data as suggested by Li in the display of Cho. The suggestion/motivation would have been in order to provide a display for uniform images (Li, [0006]).
Regarding claim 15, Cho in view of Li teaches the limitations of the parent claim 9 and further teaches the adjusting the RGB image data to compensate the change of the common voltage includes, 
determining the RGB image signal from the RGB image data, 
determining a change amount of the common voltage, 
changing the RGB image signal according to the change amount of the common voltage, 

adjusting the RGB image data based on the changed RGB image signal (Li, Fig. 3 and [0042], a ΔV in Vcom is compensated by a ΔV to the voltage of the input signal of the pixel electrode).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2011/0109662 A1) in view of Li et al. (US Patent Pub. No. 2016/0343326 A1) and Kim et al. (US Patent Pub. No. 2013/0147861 A1)
Regarding claim 8, Cho in view of Li teaches the limitations of the parent claim 7. Cho in view of Li does not seem to explicitly teach the timing controller is configured to change the RGB image signal larger than a reference voltage according to the change amount of the common voltage.
However, in a related art of driving liquid crystal display, Kim teaches a controller is configured to change a RGB image signal larger than a reference voltage (Kim, [0066], when a voltage is higher than a reference voltage corresponds to a maximum gray level, the voltage is to be adjusted to the same as the voltage correspond to the max gray level).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to change the image signal larger than a reference voltage as suggested by Kim in the display of Cho in view of Li. The suggestion/motivation would have been in order to reduce power consumption of the display (Kim, [0066]).  

Allowable Subject Matter
Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited reference Li teaches adjusting an image data according to position of the plurality of pixels (Li, Figs. 3 and 4, [0042], different regions A, B, C, D are provided with different ΔV); prior art reference Morimoto et al. (US Patent Pub. No. 2007/0262940 A1) teaches similarly using two lookup tables to adjust for image data in a liquid crystal display based on the polarity of the display (Morimoto, Fig. 4 and [0051]); and prior art reference to Jang (U.S. Patent Pub. No. 2015/0187291 A1) teaches compensate based on a measured common voltage (Jang, Fig. 5), and the use of two look up tables (Jang, Fig. 21). However, prior art references in itself or in combination does not seem to explicitly teach or suggest determine a first RGB image data or second RGB image data according to position of the plurality of pixels, by using a first lookup table and a second lookup table and output a normal RBG image signal or an inverted RBG image signal based on the common voltage, according to the positions of the plurality of pixels in the manner claimed as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693